         Case 1:09-cr-00030-GZS Document 317 Filed 03/10/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA )
                         )
     v.                  )                    09-cr-30-GZS
                         )
EDWARD BROWN             )

          UNITED STATES' RESPONSE TO DEFENDANT'S OBJECTION
  TO SUPPLEMENTAL PRESENTENCE REPORT AND RESENTENCING PROCEDURE

       In January 2010, this Court sentenced the defendant to 444 months of imprisonment.

Three hundred and sixty months of that sentence was attributable to a minimum mandatory

minimum sentence under 18 U.S.C. § 924(c) for possessing an explosive device in furtherance of

a crime of violence. The Court imposed the remaining time for the other counts of conviction,

which include conspiracies to commit crimes against the United States and to prevent officers

from discharging their duties, obstruction of justice, felon-in-possession, and failing to appear for

court hearings.

       After filing a successful 28 U.S.C. § 2255 motion, the defendant is before the Court now

for resentencing because his § 924(c) conviction is invalid in light of Davis v. United States.

Even without the § 924(c) offense, the defendant faces an advisory guideline range of 360 to life.

The defendant argues, however, that the Court cannot impose any more jail time under the

Double Jeopardy Clause on the ground that, aside from the § 924(c) offense, which is now

invalid, the defendant has completed the sentences on the other counts. Thus, according to him,

this Court may not assign additional time to these other counts at a resentencing.

       The defendant's Double Jeopardy argument fails. In support of the argument, the

defendant relies on United States v. Silvers, 90 F.3d 95, 101 (4th Cir. 1996), which held that the

Double Jeopardy Clause prevents a court from seeking to increase a sentence for a crime after
         Case 1:09-cr-00030-GZS Document 317 Filed 03/10/20 Page 2 of 4



the defendant has fully served his sentence for that crime. The defendant's argument, however, is

predicated on the notion that the prison time allocated to the non-§ 924(c) charges constitute

freestanding sentences distinct from the sentence on the § 924(c) count. In other words, the

defendant believes that at a resentencing, the Court must treat the previously imposed sentence

as consisting of several subunits, each of which must remain the same even after the vacating of

the § 924(c) conviction.

       Courts have rejected this argument. United States v. Townsend, 178 F.3d 558, 567 (D.C.

Cir. 1999). They have recognized that sentences on multiple counts may comprise a sentencing

package so that attacking the sentence on some counts via § 2255 reopens the sentences on other

counts as well. United States v. Rodriguez, 112 F.3d 26 (1st Cir. 1997). As the First Circuit has

explained, "when the conviction on one or more of the component counts is vacated, common

sense dictates that the judge should be free to review the efficacy of what remains in light of the

original plan, and to reconstruct the sentencing architecture . . . to ensure that the punishment

still fits both the crime and criminal." United States v. Pimienta-Redondo, 874 F.2d 9, 14 (1st

Cir. 1989).

       This is not the first time that changes in the law have caused the invalidation of § 924(c)

convictions. After Bailey v. United States, 516 U.S. 137 (1995), there were many § 924(c)

convictions vacated under 28 U.S.C. § 2255 and defendants were resentenced on the remaining

counts. Defendants then made the same argument made here -- because the defendant had

already served the time allocated to the non-§ 924(c) counts, the district court could not impose

additional time on those counts to "ensure that the punishment still fits both the crime and

criminal." Pimienta-Redondo, 874 F.2d at14. Those arguments were unsuccessful. Townsend,

178 F.3d at 567; United States v. Smith, 115 F.3d 241, 247 (4th Cir. 1997); United States v.



                                                 2
         Case 1:09-cr-00030-GZS Document 317 Filed 03/10/20 Page 3 of 4



Smith, 103 F.3d 531, 535 (7th Cir. 1996).1 The courts recognized that the criminal judgment

imposed an aggregate number of months and therefore the judgment constituted "one unified

term of imprisonment." Smith, 103 F.3d at 535. Thus, "when there is an alteration in the

components of a sentence, the entire sentence is altered. If the alteration contains within itself

potential for permeating the whole sentence, the entire sentence can be revisited." Id.

       That is the situation here. The Court imposed an aggregate sentence of 444 months. The

Court had to impose 360 months on the § 924(c) count and therefore adjusted the remaining

amounts to reflect the Court's overall view about the seriousness of the defendant's conduct and

the danger that he represents to the public to arrive at the 444 months penalty that the Court

ultimately imposed. The Court of course did not have to impose any more than a total of 360

months, see Dean v. United States, 137 S. Ct. 1170 (2017). Thus, the 444 month sentence

demonstrates that the Court did not believe that the 360-month sentence mandated by § 924(c)

was adequate to satisfy the parsimony principle under § 3553(a). Therefore, it is apparent that

the Court created a sentence package to arrive at the penalty that it determined was sufficient but

not greater than necessary to meet the § 3553(a) requirements.

       On remand, the Court may consider again, within statutory bounds, the penalties for the

unchallenged convictions "to ensure that the punishment still fits both the crime and criminal."

Pimienta-Redondo, 874 F.2d at 14. In this regard, the government recommends a guideline

sentence.

       The defendant was the leader of a violent conspiracy designed to thwart the rule of law

through threats and violence. He threatened to kill law enforcement if they did their jobs and




1
        The due process argument also raised by the defendant has been rejected for the same
basic reasons. Smith, 115 F.3d at 248.
                                                  3
         Case 1:09-cr-00030-GZS Document 317 Filed 03/10/20 Page 4 of 4



these were not merely empty threats. The defendant armed himself to the teeth and invited

others to help him. Bloodshed was avoided only through the excellent work of the United States

Marshal Service by infiltrating the defendant's cabal through undercover officers. While in

prison, the defendant has stuck to his anti-rule-of-law views and has never shown remorse for his

crimes or offered any sort of apology. The district court imposed a 444-month sentence to

punish the defendant for the entirety of his conduct. To be sure, the law has changed regarding

the § 924(c) convictions, but it remains the case that the defendant led a conspiracy to gather

weapons to harm public officials if necessary in order to resist the rule of law. The Court rightly

decided in 2010 that this conduct was deserving of a long punishment and nothing material has

changed in the intervening years. Therefore, the United States recommends that the Court

sentence the defendant to a sentence within the guideline range of 360 months to life.

Dated: March 10, 2020
                                              Respectfully submitted,
                                              SCOTT W. MURRAY
                                              United States Attorney

                                              By: /s/ Seth R. Aframe
                                              Seth R. Aframe, AUSA
                                              53 Pleasant Street, 5th Floor
                                              Concord, NH 03301
                                              (603) 225-1552
                                              seth.aframe@usdoj.gov




                                                 4
